Case 8:20-cv-00502-TPB-CPT Document 12 Filed 03/31/20 Page 1 of 2 PageID 136



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                              Case No. 8:20-cv-00502-TPB-CPT


STRIKE 3 HOLDINGS, LLC, a limited liability
company,

       Plaintiff,

v.

JOHN DOE subscriber assigned IP address
47.196.213.196, an individual,

       Defendant.

                                                /

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 47.196.213.196, are voluntarily dismissed with prejudice.


Dated: March 31, 2020                               Respectfully submitted,


                                                    MAMONE LAW P.A.
                                                    Attorneys for Plaintiff Strike 3 Holdings,
                                                    LLC

                                                    By: /s/ Tyler A. Mamone
                                                    Tyler A. Mamone, Esq.
                                                    100 SE 2nd St., Ste. 2000
                                                    Miami, FL 33131
                                                    Tyler@Mamonelaw.com
                                                    Office: (786) 209-2379
Case 8:20-cv-00502-TPB-CPT Document 12 Filed 03/31/20 Page 2 of 2 PageID 137




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2020, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                   By: /s/ Tyler A. Mamone
                                                       Tyler A. Mamone, Esq.
